Citation Nr: 0943299	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bursitis, right 
elbow.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for reaction to 
immunization shots.


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active service from June 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The matters of service connection 
for bursitis of the right elbow and service connection for 
residuals of reaction to immunization shots were previously 
before the Board in September 1985.

The Veteran was represented by a state service organization 
until June 2009.  They revoked the power of attorney, 
notified the Veteran and he has not appointed a new 
representative.

A July 2009 statement contains a reference to a new onset of 
diabetes.  The Board notes that this issue has not been 
developed or certified as being on appeal.  It is referred to 
the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  The Veteran did not engage in combat during service

2.  Although the Veteran has a current diagnosis of PTSD, 
there is no credible evidence to support the incurrence of 
the Veteran's claimed stressor incidents.

3.  The Veteran has not submitted any additional evidence in 
support of his claim for service connection for bursitis of 
the right elbow.

4.  The Veteran has not submitted any additional evidence in 
support of his claim for service connection for residuals of 
a reaction to immunization shots.  


CONCLUSION OF LAW

1.  PTSD was not incurred due to active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  The September 1985 Board decision which denied 
entitlement to service connection for bursitis of the right 
elbow is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2009).  

3.  The Veteran has not submitted new and material evidence 
in support of his request to reopen the claim for service 
connection for bursitis of the right elbow.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.156(a) (2009). 

4.  The September 1985 Board decision which denied 
entitlement to service connection for reaction to 
immunization shots is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2009).  

5.  The Veteran has not submitted new and material evidence 
in support of his request to reopen the claim for service 
connection for reaction to immunization shots.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

The Board notes that the Veteran's appeal concerns a request 
to reopen a previously denied claim.  The Court has issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, (2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.

In this case the Veteran was provided with a VCAA 
notification letters in June 2007 and July 2007 prior to the 
initial adjudication of his claim.  These letters provided 
all the notification required by Kent, Pelegrini, and 
Dingess.  In addition the Veteran received a separate letter 
specifically addressing the elements of Dingess in April 
2008.   As this notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication of 
the claim.  The timing deficiency was remedied by the fact 
that the RO readjudicated the Veteran's claim in April 2009, 
after the proper notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  Accordingly, the Board concludes that 
the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The RO has also 
certified that the Veteran has not provided enough detailed 
stressor information that would allow a verification request 
to be forwarded to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The Veteran was advised of his 
right to a hearing before the RO and/or before the Board, but 
he waived that right.  He has not been afforded a VA 
examination, but in the absence of evidence to verify his 
claimed stressors, such an examination is not required.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As all 
necessary development has been completed, the Board may 
proceed with the adjudication of his claim. 


II.  Analysis

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The Veteran contends that he developed PTSD as a result of 
his service in Vietnam.  He provided stressor incidents that 
occurred during the course of his tour of duty which he 
believes resulted in the development of his PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in service stressor, 
and credible supporting evidence that the claimed in service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the Veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the Veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran has submitted several statements in which he 
describes his claimed stressors.  Information regarding his 
stressors was also provided by him to his VA examiners.  To 
summarize, the Veteran reports that he was a witness to an 
explosion in the mess hall, where he was a cook, he stated 
that the trays were booby trapped, and that many in the 
serving line were injured.  Additionally the Veteran stated 
that a hometown friend was killed while crossing a bridge in 
front of the Veteran's brother.  The Veteran claims that this 
event crossed his mind many times and caused him to feel 
guilty for surviving the war.  He also claims that he 
witnessed the murder of a Vietnamese woman, by Vietnamese 
troops. 

The Veteran's service treatment records are negative for any 
evidence of complaints or treatment for a psychiatric 
disability. 

The Veteran underwent an evaluation for PTSD in July 2007.  
The VA examiner indicated that the Veteran claimed his in-
service stressor, the previously mentioned mess hall 
explosion, caused him recurrent and intrusive distressing 
recollections and distressing dreams.  The Veteran also had 
positive replies to several other PTSD criteria.  After an 
interview with the Veteran and mental status examination, the 
examiner found that the Veteran met the criteria for a 
diagnosis of PTSD.  

A September 2007 statement from a private physician, noted 
that the doctor had strong feelings that the Veteran met all 
of the signs and symptoms of PTSD.  The doctor requested from 
the Veteran copies of all of his records.  This record did 
not include any description of the Veteran's specific PTSD 
symptoms but it included a diagnosis of PTSD.

The Board finds that entitlement to service connection for 
PTSD must be denied. Although, the Veteran has a current 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed in-service stressors occurred. 

The Board must make a specific finding as to whether or not 
the Veteran actually engaged in combat.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).  If he was engaged in combat, then no 
additional credible supporting evidence of his claimed 
stressor is required.

The Veteran's personnel records show that he served as a 
cook.  He did not receive a Combat Infantry Badge, a Purple 
Heart, or any other commendation that would tend to connote 
participation in combat.  The Veteran himself does not 
indicate that he participated in combat.  Therefore, the 
Board finds that the Veteran was not engaged in combat during 
service. 

As the Veteran did not participate in combat, there must be 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although the Veteran reports experiencing 
anxiety and fear throughout his tour, JSRRC states that the 
specific stressors he provided are unverifiable events.  
Additional information was requested from the Veteran, but he 
has not provided the details about these events that might 
possibly allow for verification.  Therefore, there is no 
credible supporting evidence that the claimed stressors 
occurred.

As the preponderance of the evidence is against a conclusion 
that the Veteran has PTSD as a result of active service, 
entitlement to service connection for PTSD is not warranted.

New and Material 

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that newly presented evidence is presumed 
to be credible for purposes of determining whether or not it 
is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Bursitis of the Right Elbow

The record demonstrates that entitlement to service 
connection for bursitis of the right elbow was denied in a 
March 1985 RO rating decision.  The Veteran was notified of 
this decision and provided with his appellate rights in a 
March 1985 letter.  He initiated an appeal of this decision 
by submitting a notice of disagreement in March 1985.  The 
matter came before the Board and the claim for service 
connection was denied by a September 1985 Board decision.  
The September 1985 Board decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).

The evidence considered by the September 1985 Board decision 
consisted of the Veteran's service treatment records.  Based 
on this evidence, the Board found that the Veteran's 
disability was acute, transitory, and subsided without 
clinically demonstrable residuals prior to his separation 
from active service.

As previously noted, the Veteran was notified of the basis of 
the September 1985 Board decision in a June 2007 letter.  
This letter also explained to the Veteran what the additional 
evidence must show in order to reopen his claim.

The Board notes however, the Veteran has not submitted any 
additional evidence whatsoever regarding his bursitis of the 
right elbow claim since the September 1985 Board decision.  
The Board can only find that as new and material evidence has 
not been submitted, the Veteran's request to reopen his claim 
for service connection for bursitis of the right elbow must 
be denied. 

Residuals of Reaction to Immunization Shots

The record demonstrates that entitlement to service 
connection for residuals of a reaction to immunization was 
denied in a March 1985 RO rating decision.  The Veteran was 
notified of this decision and provided with his appellate 
rights in a March 1985 letter.  He initiated an appeal of 
this decision by submitting a notice of disagreement in March 
1985.  The matter came before the Board and the claim for 
service connection was denied by a September 1985 Board 
decision.  The September 1985 Board decision is final, and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The evidence considered by the September 1985 Board decision 
consisted of the Veteran's service treatment records.  Based 
on this evidence, the Board found that the Veteran's 
disability was acute, transitory, and subsided without 
clinically demonstrable residuals prior to his separation 
from active service.

As previously noted, the Veteran was notified of the basis of 
the September 1985 Board decision in a June 2007 letter.  
This letter also explained to the Veteran what the additional 
evidence must show in order to reopen his claim.

The Board notes however, the Veteran has not submitted any 
additional evidence whatsoever regarding his residuals of a 
reaction to immunization shots claim since the September 1985 
Board decision.  The Board can only find that as new and 
material evidence has not been submitted, the Veteran's 
request to reopen his claim for service connection for 
residuals of a reaction to immunization shots must be denied. 


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence has not been submitted to reopen 
the Veteran's claim for service connection for bursitis of 
the right elbow.

New and material evidence has not been submitted to reopen 
the Veteran's claim for service connection for the residuals 
of a reaction to immunization shots.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


